Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
2.	Claim 9 recites the limitation "possibly".  It is unclear to the examiner what would be considered possibly integrated or not?

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0256814 Ootorii.
3.   	Referring to claim 1, Ootorii teaches an optoelectronic device comprising: a support, (Figures 1A-B, 27, & 29 #213); at least one first electrically-conductive layer, (Figures 1A-B, 27, & 29 layer connected to and below #55 also see Paragraph 0102), covering the support, (Figures 1A-B, 27, & 29 #213); display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37), comprising first, (Figures 1A-B, 27, & 29 bottom surface of #37), and second, (Figures 1A-B, 27, & 29 bottom surface of #36), opposite surfaces bonded to the first electrically-conductive layer, (Figures 1A-B, 27, & 29 layer connected to and below #55 also see Paragraph 0102), each display pixel circuit, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37), comprising an electronic circuit, (Figures 1A-B, 27, & 29 every layer between layers #S1 & #37), comprising the first surface, (Figures 1A-B, 27, & 29 bottom surface of #37), and a third surface, (Figures 1A-B, 27, & 29 #S1), opposite to the first surface, (Figures 1A-B, 27, & 29 bottom surface of #37), the first surface, (Figures 1A-B, 27, & 29 bottom surface of #37), being bonded, (Figures 1A-B, 27, & 29 #55), to the first electrically-
4.    	Referring to claim 2, Ootorii teaches an e optoelectronic device of claim 1, further comprising an electrically-insulating layer, (Figures 1A-B, 27, & 29 #214), covering the first electrically-conductive layer, (Figures 1A-B, 27, & 29 layer connected to and below #55 also see Paragraph 0102), between the display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37 as seen in Figure 29 #1).
5.    	Referring to claim 3, Ootorii teaches an optoelectronic device of claim 2, wherein the electrically-insulating layer, (Figures 1A-B, 27, & 29 #214), covers the lateral sides of the display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37 as seen in Figure 29 #1).

7.    	Referring to claim 6, Ootorii teaches an optoelectronic device of any of claim 1, comprising at least two first separate electrically-conductive layers and covering the support, first display pixel circuits  among the display pixel circuits being bonded to each first electrically-conductive layer, and at least two second electrically-conductive layers each covering second display pixel circuits among the display pixel circuits and each being electrically coupled to the electronic circuits of the second display pixel circuits, (Figure 27 #211 & #212 and Paragraph 0102).
8.    	Referring to claim 7, Ootorii teaches an optoelectronic device of any of claim 1, comprising a unit for supplying, between the first electrically-conductive layer and the second electrically-conductive layer, a voltage modulated by control signals, the electronic circuit of each display pixel circuit being capable of demodulating said voltage to extract the control signals, (Figure 28 and Paragraph 0100).

10.    	Referring to claim 15, Ootorii teaches a method of claim 14, comprising, between steps c) and d), the step of forming an electrically-insulating layer, (Figures 1A-B, 27, & 29 #214), covering the first electrically-conductive layer, (Figures 1A-B, 27, & 29 layer connected to and below #55 also see Paragraph 0102), between the display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37 as seen in Figure 29 #1).
11.    	Referring to claim 16, Ootorii teaches an method of claim 14, wherein step a) comprises forming, for said at least one of the display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37), an electrically-insulating portion, (Figures 1A-B, 27, & 29 #35), covering the electronic circuit, (Figures 1A-B, 27, & 29 every layer between layers #S1 & #37), and the optoelectronic circuit, (Figures 1A-B, 27, & 29 #10), and at least one electrically-conductive element, (Figures 1A-B, 27, & 29 #52), crossing the electrically-insulating portion, (Figures 1A-B, 27, & 29 #35), and electrically coupled to the second electrically-conductive layer, (Figures 1A-B, 27, & 29 #51), and to the optoelectronic circuit, (Figures 1A-B, 27, & 29 #10), or to the electronic circuit, (Figures 1A-B, 27, & 29 every layer between layers #S1 & #37).
12.    	Referring to claim 17, Ootorii teaches an method of claim 15, wherein step a) comprises forming, for said at least one of the display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37), an electrically-insulating portion, (Figures 1A-B, 27, & 29 #35), covering the electronic circuit, (Figures 1A-B, 27, & 29 every layer between layers #S1 & #37), and the optoelectronic circuit, (Figures 1A-B, 27, & 29 #10), and at least one electrically-conductive element, (Figures 1A-B, 27, & 29 #52), crossing the electrically-insulating portion, .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
13.	Claims 5, 8, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with wherein, for said at least one of the display pixel circuits, the optoelectronic circuit comprises a through connection electrically insulated from the rest of the optoelectronic circuit and electrically coupled to the electronic circuit and to the conductive element; wherein each electronic circuit comprises a memory having an identifier stored therein, the identifiers stored in the electronic circuits being different, and wherein each electronic circuit comprises circuits capable of extracting from the modulated voltage information representative of one of the identifiers; comprising at least one waveguide, possibly integrated to the second electrically-conductive layer, coupled to the optoelectronic circuits of the display pixel circuits and capable of guiding an electromagnetic radiation; wherein the device further comprises a source of said electromagnetic radiation coupled with the waveguide and wherein, for each display pixel circuit, the optoelectronic circuit comprises a sensor of said electromagnetic radiation capable of supplying a measurement signal to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/10/21